—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered September 17, 1998, convicting defendant, after a jury trial, of burglary in the third degree and six counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 21/2 to 5 years concurrent with six terms of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the plausibility of the testimony provided by the police and by defendant, were properly considered by the trier of facts and there is no basis upon which *292to disturb its determinations. Concur — Tom, J. P., Andrias, Wallach and Buckley, JJ.